Title: From John Adams to Thomas Jefferson, 14 September 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Sept. 14. 1813

I owe you a thousand thanks for your favour of Aug. 22 and its Enclosures, and for Dr Priestley’s “Doctrines of heathen Philosophy compared with those of Revelation.” Your Letter to Dr Rush, and the Sillabus, I return inclosed with this, according to your Injunction; though with great reluctance. May I beg a copy of both? They will do you no harm: me and others much good. I hope you will pursue your plan; for I am confident you will produce a Work much more valuable than Priestleys; tho’ that is curious and considering the expiring powers with which it was written, admirable.
The Bill in Parliament for the relief of Antitrinitarians is a great Event; and will form an Epoch in Ecclesiastical History. The Motion was made by my Friend Smith of Clapham, a Friend of the Belshams. I Should be very happy to hear, that the Bill is passed.
The human Understanding is a revelation from its Maker which can never be disputed or doubted. There can be no Scepticism, Pyrrhonism or Incredulity or Infidelity here. No Prophecies, no Miracles are necessary to prove this celestial communication. This revelation has made it certain that two and one make three; and that one is not three; nor can three be one. We can never be so certain of any Prophecy, or the fullfillment of any Prophecy; or of any miracle, or the design of any miracle as We are, from the revelation of nature i.e. natures God that two and two are equal to four. Miracles or Prophecies might frighten Us out of our Witts; might Scare us to death; might induce Us to lie; to Say that We believe that 2 and 2 makes 5. But We Should not believe it. We Should know the contrary.
Had you and I been forty days with Moses on Mount Sinai, and admitted to behold, the divine Shekinah, and there told that one was three and three, one: We might not have had courage to deny it, but We could not have believed it. The thunders and Lightenings and Earthques and the transcendant Splendors and Glories, might have overwhelmed Us with terror and Amazement: but We could not have believed the doctrine. We Should be more likely to Say in our hearts, whatever We might Say with our Lips. This is Chance. There is no God! No Truth. This is all delusion, fiction and a lie or it is all Chance. But what is Chance? It is motion; it is Action; it is Event; it is Phenomenon, without cause. Chance is no cause att all. it is nothing. And Nothing has produced all this Pomp and Splendor; and Nothing may produce Our eternal damnation in the flames of Hell fire and Brimstone for what We know, as well as this tremendous Exhibition of Terror and Falshood.
God has infinite Wisdom, goodness and power. He created the Universe. His duration is eternal, a parte Ante, and a parte post. His presence is as extensive as Space. What is Space? An infinite, Spherical Vaccuum. He created this Speck of Dirt and the human Species for his glory: and with the deliberate design of making, nine tenths of our Species miserable forever, for his glory. This is the doctrine of Christian Theologians in general: ten to one.
Now, my Friend, can Prophecies, or miracles convince You, or me, that infinite Benevolence, Wisdom and Power, created and preserves, for a time, innumerable millions to make them miserable, forever, for his own Glory? Wretch! What is his Glory? Is he ambitious? does he want promotion? Is he vain? tickled with Adulation? Exulting and tryumphing in his Power and the Sweetness of his Vengeance? Pardon me, my Maker, for these Aweful Questions. My Answer to them is always ready: I believe no such Things. My Adoration of the Author of the Universe is too profound and too Sincere. The Love of God and his Creation; delight, Joy, tryumph, Exultation in my own existence, ‘tho but an Atom, a Molecule organique, in the Universe; are my religion. Howl, Snarl, bite, Ye Calvinistick! Ye Athanasian Divines, if You will. Ye will Say, I am no Christian: I Say Ye are no Christians: and there the Account is ballanced. Yet I believe all the honest men among you, are Christians in my Sense of the Word.
When I was at Colledge I was a mighty Metaphisian. At least I thought myself Such: and Such Men as Lock, Hemenway, and West thought me So too: for We were forever disputing, though in great good humour.
When I was Sworn as an Attorney in 1758, in Boston, ‘tho I lived in Braintree; I was in a low State of Health; thought in great danger of a Consumption; living on Milk, Vegetable Pudding and Water. Not an Atom of Meat or a drop of Spirit. My next Neighbour, my Cousin my Friend Dr Savil was my Physician. He was anxious for me, and did not like to take upon himself the Sole Responsability of my recovery. He invited me to a ride. I mounted my Horse and rode with him to Hingham, on a visit to Dr Ezekiel Hersey, a Physician of great fame: who felt my pulse, looked in my Eyes, heard Savil describe my regimen and course of Medicine; and then pronounced his oracle “Persevere, and as Sure as there is a God in Heaven you will recover.” He was an everlasting Talker and ran out into History, Philosophy, Metaphysicks, &c and frequently put questions to me, as if he wanted to sound me, and See if there was any thing in me, besides Hectic fever. I was young, and then very bashful: however Saucy I may have Sometimes been Since. I gave him very modest and very diffident Answers. But when he got upon Metaphysicks, I Seemed to feel a little bolder, and ventured into Some thing like Argument with him. I drove him up, as I thought, into a Corner, from which he could not escape. Sir, it will follow from what you have now advanced, that the Universe, as distinct from God is both infinite and eternal. “Very true, Said Dr Hearsey: Your inference is just; the Consequence is inevitable; and I believe the Universe to be, both eternal and infinite”. Here I was brought up! I was defeated. I was not prepared for this Answer. This was 55 Years ago.
When I was in England from 1785, to 1788 I may Say I was intimate with Dr Price. I had much conversation with him at his own House, at my houses, and at the houses and Tables of many Friends. In some of our most unreserved Conversations, when We have been alone, he has repeatedly Said to me “I am inclined to believe that the Universe, is eternal and infinite”. It Seems to me that an eternal and infinite Effect must necessarily flow from an eternal and infinite Cause: and an infinite Wisdom Goodness and Power, that could have been induced to produce a Universe in time, must have produced it from eternity.” “It Seems to me, the Effect must flow from the Cause.”
Now, my Friend Jefferson, Suppose an eternal Self existent Being existing from Eternity, possessed of infinite Wisdom, Goodness and Power, in absolute total Solitude, Six thousand Years ago, conceiving the benevolent project of creating a Universe! I have no more to Say, at present.
It has been long, very long, a Settled opinion in my Mind that there is now, never will be, and never was but one being who can Understand the Universe. And that it is not only vain but wicked for insects to pretend to comprehend it.
John Adams